Case 5:17-cr-20184-JEL-MKM ECF No. 596, PageID.9189 Filed 09/13/21 Page 1 of 4




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 United States of America,

                         Plaintiff,     Case No. 17-20184

 v.                                     Judith E. Levy
                                        United States District Judge
 Sontez Wells (D-5),
                                        Mona K. Majzoub
                      Defendant.        Magistrate Judge
 ________________________________/

  ORDER DENYING DEFENDANT SONTEZ WELLS’ MOTIONS
        FOR COMPASSIONATE RELEASE [575, 582]

      Before the Court is Defendant’s request for compassionate release

from Chippewa Correctional Facility, a Michigan prison, due to the

ongoing COVID-19 pandemic. (ECF Nos. 575, 582.) For the following

reasons, Defendant’s motion is DENIED.

Background

      On June 18, 2019, Defendant pled guilty to one count of RICO

conspiracy in violation of 18 U.S.C. § 1962(d). (See ECF No. 324.)

Following Defendant’s plea, the Court sentenced him to 144 months’

imprisonment, to run concurrently with undischarged sentences with the

State of Michigan. (See ECF No. 409, PageID.2275.)
Case 5:17-cr-20184-JEL-MKM ECF No. 596, PageID.9190 Filed 09/13/21 Page 2 of 4




      Defendant is serving a state criminal sentence in the custody of the

Michigan Department of Corrections, not federal prison. (See, e.g., ECF

No. 575, PageID.8785.) On January 21, 2021, and again on February 9,

2021, Defendant moved pro se for compassionate release and/or reduction

of his sentence under 18 U.S.C. § 3582(c)(1)(A)(i).1 First, Defendant

argues that his high blood pressure “places him in a high-risk category of

death related to COVID-19,” and that he has lingering “issues with his

breathing and heart[]” from a previous COVID-19 infection. (ECF No.

575, PageID.8749.) Second, Defendant contends that his record of

rehabilitation since he was sentenced when he was an eighteen-year-old

is an additional “extraordinary” reason for his early release. (See ECF

No. 575, PageID.8750.)

      Thereafter, the Court granted Defendant’s motion to be appointed

counsel. (See ECF No. 576, PageID.8799; ECF No. 577.) The Court did

not order the United States to respond.


      1 Except for variations in dates described in this footnote, Defendant’s
motions are nearly identical. The clerk entered the motions on the docket on
different dates, compare ECF No. 582 (docketed January 21, 2021) with ECF No.
575 (docketed February 9, 2021). Defendant’s affidavit in ECF No. 582 is dated
January 21, 2021, but his affidavit is dated January 31, 2021 in ECF No. 575. For
the purposes of this Opinion and Order, the Court only references information in
ECF No. 575.
                                         2
Case 5:17-cr-20184-JEL-MKM ECF No. 596, PageID.9191 Filed 09/13/21 Page 3 of 4




Analysis

      The Court lacks jurisdiction over Defendant’s motions for

compassionate release, and therefore denies them. Section 3582(c) is a

federal criminal statute that allows a federal sentencing court to reduce

a federal defendant’s sentence under certain circumstances. See 18

U.S.C. § 3582(c)(1)(A)(i). As Defendant is a state prisoner sentenced

under state law (see ECF No. 575, PageID.8785; see also ECF No. 409,

PageID.2275 (directing Defendant’s federal sentence to run

concurrently with his state sentence)), “he may not obtain a reduction in

his sentence or release under § 3582(c)(1)(A)(i).” Stephenson v. Foy, No.

20-CV-13105, 2021 WL 243156, at *2 (E.D. Mich. Jan. 25, 2021) (finding

that a state prisoner was not entitled to compassionate release under 18

U.S.C. § 3582(c), a federal law).

      Accordingly, Defendant’s motion is DENIED.

      IT IS SO ORDERED.

Dated: September 13, 2021                 s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                                      3
Case 5:17-cr-20184-JEL-MKM ECF No. 596, PageID.9192 Filed 09/13/21 Page 4 of 4




                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on September 13, 2021.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      4
